Per Curiam.
The only question presented by this appeal is the jurisdiction of the Supreme Court to make the original order bringing in the guardians as parties to this proceeding. The Supreme Court clearly had jurisdiction to make this order. The question *391of the propriety of the exercise of that jurisdiction may be raised only by an appeal from the original order and no such appeal was taken by the guardians. For these reasons and without giving our approval to certain of the statements in the opinion of the court below (not reported), the order appealed from should be affirmed.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer; Glennon, J., dissents and votes to reverse and grant the motion.
Order denying motion of the general guardians of Gloria Laura Morgan Vanderbilt, an infant, to vacate an order of the Supreme Court, New York county, making them parties to the habeas corpus proceeding “ for the better enforcement of the decree ” to be entered in the proceeding, affirmed.